     Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 1 of 17



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MAYAN DUENAS RIGER,

                                         Plaintiff,

                v.                                                                 9:18-CV-1161
                                                                                   (GTS/TWD)

OFFICER BIGALOW, et. al.,

                                         Defendants.


APPEARANCES:

MAYAN DUENAS RIGER
Plaintiff, pro se
15-R-1240
Attica Correctional Facility
Box 149
Attica, NY 14011

GLENN T. SUDDABY
Chief United States District Judge

                                          DECISION and ORDER

I.      INTRODUCTION

        The Clerk has sent to the Court for review a pro se civil rights Complaint filed by

plaintiff Mayan Duenas Riger1 ("Plaintiff") pursuant to 42 U.S.C. § 1983 ("Section 1983"),

asserting claims arising out of his confinement in the custody of the New York State

Department of Corrections and Community Supervision ("DOCCS"). Dkt. No. 1 ("Compl.").

Plaintiff, who is currently confined at Attica Correctional Facility ("Attica C.F."), has not paid


        1
                Plaintiff filed this action using the name Mayan Duenas Riger. Plaintiff is identified on the New
York State Department of Corrections and Community Supervision's ("DOCCS") website as Riger Mayanduena
with assigned Department ID Number ("DIN"): 15-R-1240. See http://nysdoccslookup.doccs.ny.gov (last visited
Oct. 18, 2018).
       Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 2 of 17



the statutory filing fee and seeks leave to proceed in forma pauperis. Dkt. No. 2 ("IFP

Application").

II.     IFP APPLICATION

        "28 U.S.C. § 1915 permits an indigent litigant to commence an action in a federal court

without prepayment of the filing fee that would ordinarily be charged." Cash v. Bernstein, No.

09-CV-1922, 2010 WL 5185047, at *1 (S.D.N.Y. Oct. 26, 2010).2 "Although an indigent,

incarcerated individual need not prepay the filing fee at the time of filing, he must

subsequently pay the fee, to the extent he is able to do so, through periodic withdrawals from

his inmate accounts." Id. (citing 28 U.S.C. § 1915(b) and Harris v. City of New York, 607

F.3d 18, 21 (2d Cir. 2010)).

        Upon review of Plaintiff's IFP Application, the Court finds that he has demonstrated

sufficient economic need. See 28 U.S.C. § 1915(a)(2). Plaintiff has also filed the inmate

authorization form required in this District. See Dkt. No. 3. Accordingly, the Court grants

Plaintiff's IFP Application.

III.    SUFFICIENCY OF THE COMPLAINT

        A.       Standard of Review

        Having found that Plaintiff meets the financial criteria for commencing this action in

forma pauperis, and because Plaintiff seeks relief from an officer or employee of a

governmental entity, the Court must consider the sufficiency of the allegations set forth in the


        2
                  Section 1915(g) prohibits a prisoner from proceeding in forma pauperis where, absent a showing
of "imminent danger of serious physical injury," a prisoner has filed three or more actions that were subsequently
dismissed as frivolous, malicious, or failing to state a claim upon which relief may be granted. See 28 U.S.C. §
1915(g). The Court has reviewed plaintiff's litigation history on the Federal Judiciary's Public Access to Court
Electronic Records ("PACER") Service. See http://pacer.uspci.uscourts.gov. It does not appear from that review
that Plaintiff had accumulated three strikes for purposes of 28 U.S.C. § 1915(g) as of the date this action was
commenced.

                                                        2
     Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 3 of 17



Complaint in light of 28 U.S.C. §§ 1915(e) and 1915A. Section 1915(e) of Title 28 of the

United States Code directs that, when a plaintiff seeks to proceed in forma pauperis, "the

court shall dismiss the case at any time if the court determines that – . . . (B) the action . . . (I)

is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief." 28 U.S.C. §

1915(e)(2)(B).3

        Similarly, under 28 U.S.C. § 1915A, a court must review any "complaint in a civil action

in which a prisoner seeks redress from a governmental entity or officer or employee of a

governmental entity" and must "identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim

upon which relief may be granted; or . . . seeks monetary relief from a defendant who is

immune from such relief." 28 U.S.C. § 1915A(b); see also Carr v. Dvorin, 171 F.3d 115, 116

(2d Cir. 1999) (per curiam) (noting that Section 1915A applies to all actions brought by

prisoners against government officials even when plaintiff paid the filing fee).

        Additionally, when reviewing a complaint, the Court may also look to the Federal Rules

of Civil Procedure. Rule 8 of the Federal Rules of Civil Procedure provides that a pleading

which sets forth a claim for relief shall contain, inter alia, "a short and plain statement of the

claim showing that the pleader is entitled to relief." See Fed. R. Civ. P. 8(a)(2). The purpose

of Rule 8 "is to give fair notice of the claim being asserted so as to permit the adverse party

the opportunity to file a responsive answer, prepare an adequate defense and determine

whether the doctrine of res judicata is applicable." Hudson v. Artuz, No. 95 Civ. 4768, 1998


        3
                To determine whether an action is frivolous, a court must look to see whether the complaint
"lacks an arguable basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989).

                                                       3
     Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 4 of 17



WL 832708, at *1 (S.D.N.Y. Nov. 30, 1998) (quoting Powell v. Marine Midland Bank, No. 95-

CV-0063 (TJM), 162 F.R.D. 15, 16 (N.D.N.Y. June 23, 1995) (other citations omitted)).

        A court should not dismiss a complaint if the plaintiff has stated "enough facts to state

a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While the court should construe the

factual allegations in the light most favorable to the plaintiff, "the tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions." Id. "Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice." Id. (citing Twombly, 550 U.S. at 555). Rule 8

"demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation." Id.

Thus, a pleading that contains only allegations which "are so vague as to fail to give the

defendants adequate notice of the claims against them" is subject to dismissal. Sheehy v.

Brown, 335 F. App'x 102, 104 (2d Cir. 2009).

        B.      Summary of the Complaint4

        The incidents that form the foundation for the Complaint occurred while Plaintiff was

confined at Clinton Correctional Facility ("Clinton C.F."). See generally, Compl. The following

facts are set forth as alleged by Plaintiff in his Complaint.

        On January 14, 2018, at 8:45 p.m., Plaintiff was at the medication window of the

        4
                 The Complaint includes exhibits. See Dkt. No.1-1. To the extent that the exhibits are relevant to
the incidents described in the Complaint, the Court will consider the Complaint as well as any documents
attached as exhibits. See Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991) (the complaint
is deemed to include any written instrument attached to it as an exhibit or any statements or documents
incorporated in it by reference).

                                                        4
    Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 5 of 17



Clinton C.F. Annex Building. Dkt. No. 1-1 at 4. Plaintiff received and swallowed his

medication while still standing at the window. Id. Plaintiff opened his mouth to show the

nurse that he had swallowed the medication, but the nurse accused Plaintiff of hiding his

medication under his tongue. Id. Plaintiff, who is not fluent in English, attempted to explain

that he had dentures and a bridge under his tongue to keep the appliance secure and,

perhaps, the nurse confused the bridge for medication. Id. at 5, 8.

       Plaintiff was directed to wait on a bench near the window. Dkt. No. 1-1 at 5. Shortly

thereafter, defendants Officer Bigalow ("Bigalow"), Correction Officers John Doe #1 and #2

("C.O. Does #1 and #2"), and Sergeant John Doe #3 ("Sgt. Doe") arrived and sprayed pepper

spray (or mace) in Plaintiff's eyes and face. Dkt. No. 1-1 at 5. Bigalow told Plaintiff, "I'm

going to beat you for not listening to me." Id. at 6. Defendants repeatedly punched and

kicked Plaintiff in his face and body. Id. at 6, 8. As a result of the assault, Plaintiff suffered a

fractured jaw, two black eyes, swollen eye sockets, and lost a tooth. Id. at 5, 6, 7. The

assault was captured by a video camera in front of the medication window. Dkt. No. 1-1 at 6.

       Plaintiff was escorted to the shower to wash the mace off of his body. Dkt. No. 1-1 at

6. Photographs were taken of Plaintiff's injuries and his conversation with a doctor was

recorded. Id. The doctor directed officers to transport Plaintiff to Albany Hospital for

treatment. Id. at 5, 7.

       When Plaintiff returned to Clinton C.F., he was admitted to the infirmary, where he

remained for five days. Dkt. No. 1-1 at 7. Plaintiff was subsequently transferred to the

Special Housing Unit ("SHU") after being falsely accused of assaulting an officer. Id. at 8.

While Plaintiff was in the SHU, Bigalow came to his cell to question him about the use of

force incident. Id. Bigalow also asked Plaintiff if needed assistance or evidence for his

                                                 5
     Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 6 of 17



disciplinary hearing. Id. at 9. Plaintiff immediately recognized Bigalow as one of the officers

that assaulted him and refused to speak with him. Compl. at 9.

        At the disciplinary hearing, Plaintiff asked for an interpreter and requested that the

hearing officer5 review the video surveillance from the day of the incident. Dkt. No. 1-1 at 9.

The hearing officer denied both requests. Id. At the conclusion of the hearing, Plaintiff was

sentenced to 120 days in the SHU with a thirty day loss of recreation, telephone, and

commissary. Id.

        Construed liberally,6 Plaintiff asserts Eighth Amendment excessive force claims and

Fourteenth Amendment due process claims against Bigalow, C.O. Doe #1, C.O. Doe #2, and

Sgt. Doe. Compl. at 5; Dkt. No. 1-1 at 10. Plaintiff seeks monetary damages and declaratory

relief. Id. For a complete statement of Plaintiff's claims and the facts he relies on in support

of those claims, reference is made to the Complaint.

        C.       Nature of Action

        Plaintiff seeks relief pursuant to 42 U.S.C. § 1983 ("Section 1983"), which establishes

a cause of action for "'the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws' of the United States." Wilder v. Virginia Hosp. Ass'n, 496 U.S. 498,

508 (1990)); see also Myers v. Wollowitz, No. 95-CV-0272, 1995 WL 236245, at *2 (N.D.N.Y.


        5
                 The hearing officer is not identified or named as a defendant herein.
        6
                  The Court is mindful of the Second Circuit's instruction that a pleading by a pro se litigant must
be construed liberally and interpreted to raise the strongest arguments that it suggests. See, e.g., Sealed
Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008) ("On occasions too numerous to count, we have
reminded district courts" that a pro se plaintiff's pleadings must be construed liberally); Phillips v. Girdich, 408
F.3d 124, 130 (2d Cir. 2005) ("We leave it for the district court to determine what other claims, if any, [plaintiff]
has raised. In so doing, the court's imagination should be limited only by [plaintiff's] factual allegations, not by
the legal claims set out in his pleadings."); Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994) ("[W]e read [a pro
se litigant's] supporting papers liberally, and will interpret them to raise the strongest arguments that they
suggest.").

                                                          6
      Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 7 of 17



Apr. 10, 1995) (McAvoy, C.J.) (finding that "[Section] 1983 is the vehicle by which individuals

may seek redress for alleged violations of their constitutional rights"). "Section 1983 itself

creates no substantive rights, [but] . . . only a procedure for redress for the deprivation of

rights established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993).

       The Court will construe the allegations in the Complaint with the utmost leniency. See,

e.g., Haines v. Kerner, 404 U.S. 519, 520 (1972) (holding that a pro se litigant's complaint is

to be held "to less stringent standards than formal pleadings drafted by lawyers.").

IV.    ANALYSIS

       A.     Eighth Amendment - Excessive Force

       The Eighth Amendment's prohibition against cruel and unusual punishment

encompasses the use of excessive force against an inmate, who must prove two

components: (1) subjectively, that the defendant acted wantonly and in bad faith, and (2)

objectively, that the defendant's actions violated "contemporary standards of decency."

Blyden v. Mancusi, 186 F.3d 252, 262-63 (2d Cir. 1999) (internal quotations omitted) (citing

Hudson v. McMillian, 503 U.S. 1, 8 (1992)). In this regard, while "a de minimis use of force

will rarely suffice to state a constitutional claim," Romano v. Howarth, 998 F.2d 101, 105 (2d

Cir. 1993), the malicious use of force to cause harm constitutes an Eighth Amendment

violation per se because in such an instance "contemporary standards of decency are always

violated." Blyden, 186 F.3d at 263 (citing Hudson, 503 U.S. at 9). The key inquiry into a

claim of excessive force is "whether force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm." Hudson, 503 U.S. at 7

(citing Whitley v. Albers, 475 U.S. 312, 321-22 (1986)); see also Johnson v. Glick, 481 F.2d

1028, 1033 (2d Cir. 1973); see also Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam)

                                                 7
    Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 8 of 17



("[t]he Supreme Court has emphasized that the nature of the force applied is the core judicial

inquiry in excessive force cases—not whether a certain quantum of injury was sustained.").

"To determine whether a defendant acted maliciously, several factors should be examined

including, 'the extent of the injury and the mental state of the defendant, as well as the need

for the application of force; the correlation between that need and the amount of force used;

the threat reasonably perceived by the defendants; and any efforts made by the defendants

to temper the severity of a forceful response.' " Scott v. Coughlin, 344 F.3d 282, 291 (2d Cir.

2003) (quoting Romano, 998 F.2d at 105).

       Plaintiff claims that Bigalow, C.O. Doe #1, C.O. Doe #2, and Sgt. Doe maliciously

assaulted him on January 14, 2018. Plaintiff has identified the time, location, amount of force

used, and the injuries allegedly sustained as a result of the incidents. Construing the

Complaint liberally and with due regard for Plaintiff's status as a pro se litigant, the Court will

require a response to Plaintiff's Eighth Amendment excessive force claims against Bigalow,

C.O. Doe #1, C.O. Doe #2, and Sgt. Doe. In so ruling, the Court expresses no opinion as to

whether these claims can withstand a properly filed motion to dismiss or for summary

judgment.

       B.     Fourteenth Amendment Procedural Due Process

       Plaintiff claims that his due process rights were violated during his disciplinary hearing.

To successfully state a claim under § 1983 for denial of due process, a plaintiff must show

that he both (1) possessed an actual liberty interest, and (2) was deprived of that interest

without being afforded sufficient process. See Ortiz v. McBride, 380 F.3d 649, 654 (2d

Cir.2004); Tellier v. Fields, 280 F.3d 69, 79–80 (2d Cir. 2000); Hynes v. Squillace, 143 F.3d

653, 658 (2d Cir. 1998); Bedoya v. Coughlin, 91 F.3d 349, 351–52 (2d Cir. 1996).

                                                 8
    Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 9 of 17



       "Prison discipline implicates a liberty interest when it imposes atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life." Ortiz, 380 F.3d at

654 (quoting Sandin v. Conner, 515 U.S. 472, 484 (1995)); Tellier, 280 F.3d at 80; Hynes,

143 F.3d at 658.

       In Sandin v. Conner, 515 U.S. 472 (1995), the United States Supreme Court

determined that to establish a liberty interest, a plaintiff must sufficiently demonstrate that (1)

the State actually created a protected liberty interest in being free from segregation; and that

(2) the segregation would impose an "atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life." Sandin, 515 U.S. at 483-84; Tellier, 280 F.3d

at 80; Hynes, 143 F.3d at 658.

       To determine whether an inmate has suffered an "atypical and significant hardship,"

the conditions imposed upon the inmate must be compared with those imposed upon the rest

of the general population of the facility as well as those in administrative and protective

confinement. See Welch v. Bartlett, 196 F.3d 389, 393 (2d Cir. 1999); see also Vega v.

Lantz, 596 F.3d 77, 83 (2d Cir. 2010) ("To be actionable, the liberty interest must subject the

prisoner to 'atypical and significant hardship . . . in relation to the ordinary incidents of prison

life.'") (quoting Sandin, 515 U.S. at 484).

       When assessing the severity of the hardship imposed, a court should take into account

both the duration and the conditions of the confinement, where appropriate. See Arce v.

Walker, 139 F.3d 329, 336 (2d Cir. 1998); Colon v. Howard, 215 F.3d 227, 231 (2d Cir. 2000)

(while not the only factor to be considered, the duration of a disciplinary confinement remains

significant under Sandin).



                                                  9
    Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 10 of 17



       Specifically, while under certain circumstances confinement in the SHU of less than

101 days could be shown to meet the atypicality standard under Sandin (see Colon, 215 F.3d

at 232 n.5), the Second Circuit generally takes the position that confinement in a SHU,

without unusual conditions, for a period of up to 101 days will generally not constitute an

atypical hardship, while confinement for a period of more than 305 days has been held to be

atypical even if under "normal conditions." Ortiz, 380 F.3d at 654; Colon, 215 F.3d at 231.

       It is the length of the actual punishment that is relevant in determining whether a

period of SHU confinement implicates a cognizable liberty interest, and, not the length of the

sentence imposed. Scott v. Albury, 156 F.3d 283, 287–88 (2d Cir. 1998) ("No right to due

process is implicated in the prison context unless a liberty interest has been deprived, and we

read Sandin [v. Conner] to require that we look to actual punishment in making this

determination").

       The due process protections afforded inmates facing disciplinary hearings that affect a

liberty interest include advance written notice of the charges, a fair and impartial hearing

officer, a hearing that affords the inmate the opportunity to call witnesses and present

documentary evidence, and a written statement of the evidence upon which the hearing

officer relied in making his determination. Sira v. Morton, 380 F.3d 57, 69 (2d Cir. 2004)

(citing, inter alia, Wolff v. McDonnell, 418 U.S. 539, 563–67, 94 S.Ct. 2963, 41 L.Ed.2d 935

(1974)). The hearing officer's findings must be supported by "some reliable evidence." Id.

(citing, inter alia, Superintendent v. Hill, 472 U.S. 445, 455, 105 S.Ct. 2768, 86 L.Ed.2d 356

(1985)).

       In order to state a viable cause of action for a violation of due process, Plaintiff must

first plead facts to establish that he had a liberty interest in being free from confinement in the

SHU.

                                                10
   Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 11 of 17



       While Plaintiff was sentenced to 120 days in the SHU, Plaintiff has not plead facts

related to how long Plaintiff was actually confined to the SHU. Construing the Complaint

liberally and assuming that Plaintiff served the entire 120-day sentence, because this period

of disciplinary confinement falls between 101 and 305 days, in order to determine whether

Plaintiff suffered an atypical hardship, and therefore has been deprived a liberty interest, the

court must look to "the conditions of the imposed confinement relative to the ordinary prison

conditions[.]" Reynoso v. Selsky, 292 F. App'x 120, 123 (2d Cir. 2008). As presently plead,

the Complaint is void of any facts establishing how the conditions of Plaintiff’s SHU

confinement differed in any way from normal SHU conditions or facts suggesting that his

confinement in SHU imposed an atypical and significant hardship. Therefore Plaintiff has

failed to plead the existence of a valid liberty interest. See Palmer, 364 F.3d at 65.

       Even assuming that Plaintiff's SHU confinement implicated a liberty interest, the

Fourteenth Amendment claims are subject to dismissal because Plaintiff has failed to plead

that any named defendant was personally involved in the deprivation of any liberty interest. It

is well settled that "personal involvement of defendants in alleged constitutional deprivations

is a prerequisite to an award of damages under § 1983." Wright v. Smith, 21 F.3d 496, 501

(2d Cir. 1994) (quoting Moffitt v. Town of Brookfield, 950 F.2d 880, 885 (2d Cir. 1991)). Thus,

"a Section 1983 plaintiff must 'allege a tangible connection between the acts of the defendant

and the injuries suffered.'" Austin v. Pappas, No. 04-CV-7263, 2008 WL 857528, at *2

(S.D.N.Y. Mar. 31, 2008) (quoting Bass v. Jackson, 790 F.2d 260, 263 (2d Cir. 1986)) (other

citation omitted). Plaintiff has not plead that C.O. Doe #1, C.O. Doe #2, or Sgt. Doe were

personally involved in Plaintiff's disciplinary hearing, the decision to confine him to the SHU,

or his conditions of confinement in the SHU. Moreover, the hearing officer is not identified or

named as a defendant.

                                               11
     Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 12 of 17



        With regard to Bigalow, to the extent that Plaintiff claims that his due process rights

were violated because the disciplinary hearing was precipitated by Bigalow's false

misbehavior report, that claim is subject to dismissal. "The filing of a false report does not, of

itself, implicate the guard who filed it in constitutional violations which occur at a subsequent

disciplinary hearing." Williams v. Smith, 781 F.2d 319, 324 (2d Cir. 1986) (rejecting prisoner's

"but for" argument as to guard who prepared misbehavior report but was not involved in Tier

III hearing) (citation omitted). "The only constitutional violation that could occur in this

situation is if plaintiff were not provided adequate due process in any proceeding which is

based upon the misbehavior report. In that case, the claim is not based on [the] truth or

falsity of the misbehavior report but instead on the conduct of the hearing itself." Santana v.

Olson, No. 07-CV-0098, 2007 WL 2712992, at *2 (W.D.N.Y. Sept. 13, 2007).7

        Accordingly, Plaintiff's due process claims are dismissed without prejudice pursuant to

28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for failure to state a claim upon which

relief may be granted.

V.      DOE DEFENDANTS

        Plaintiff is advised that the United States Marshals Service cannot effect service on an

unidentified defendant. If Plaintiff wishes to pursue claims against C.O. Doe #1, C.O. Doe

#2, and Sgt. Doe, he must take reasonable steps to ascertain the identity of the defendants.

Upon learning the identity of the unnamed defendants, Plaintiff must amend his complaint to

properly name him or her as a defendant. If Plaintiff fails to ascertain the identity of the

defendants so as to permit the timely service of process, all claims against that individual will

        7
                  To the extent that Plaintiff attempts to assert a due process claim against Bigalow for failure to
provide adequate assistance prior to the hearing, that claim is belied by the facts in the Complaint. To wit,
Plaintiff refused to talk to Bigalow when he came to his cell in the SHU. Compl. at 9.

                                                         12
      Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 13 of 17



be dismissed.8

VI.     MOTION FOR APPOINTMENT OF COUNSEL

        Plaintiffs bringing civil actions have no constitutional right to the appointment of

counsel. See, e.g., United States v. Coven, 662 F.2d 162, 176 (2d Cir. 1981). However,

pursuant to 28 U.S.C. § 1915(e), the court may request an attorney to represent an indigent

party. 28 U.S.C. § 1915(e)(1) (authorizing the court to “request an attorney to represent any

person unable to afford counsel.”).9 Courts cannot utilize a bright-line test in determining

whether counsel should be appointed on behalf of an indigent party. Hendricks v. Coughlin,

114 F.3d 390, 392-93 (2d Cir. 1997). Instead, a number of factors must be carefully

considered by the court in ruling upon such a motion:

                [The Court] should first determine whether the indigent's position
                seems likely to be of substance. If the claim meets this threshold
                requirement, the court should then consider the indigent's ability to
                investigate the crucial facts, whether conflicting evidence implicating
                the need for cross examination will be the major proof presented to
                the fact finder, the indigent's ability to present the case, the
                complexity of the legal issues and any special reason in that case
                why appointment of counsel would be more likely to lead to a just
                determination.

Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1341 (2d Cir. 1994) (quoting Hodge v.

Police Officers, 802 F.2d 58, 61 (2d Cir. 1986)) (internal quotation marks omitted). This is not

to say that all, or indeed any, of these factors are controlling in a particular case. Rather,

each case must be decided on its own facts. Velasquez v. O'Keefe, No. 93-CV-1449 (TJM)


        8
                 Rule 4 of the Federal Rules of Civil Procedure require that a party be served within 90 days of
issuance of the summons, absent a court order extending that period. Fed. R. Civ. P. 4(m). The Court's local
rules shorten the time for service from 90 days under Rule 4(m) to 60 days. N.D.N.Y. L.R. 4.1(b).
        9
               Actual appointment of counsel is contingent upon the availability of pro bono counsel to accept
an appointment. "If no [one] agrees to represent the plaintiff, there is nothing more the Court can do." Rashid v.
McGraw, No. 01CIV10996, 2002 WL 31427349, at *1 n.1 (S.D.N.Y. Oct. 29, 2002).

                                                        13
    Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 14 of 17



899 F.Supp. 972, 974 (N.D.N.Y. Oct. 16, 1995) (citing Hodge, 802 F.2d at 621). The Court

must consider the issue of appointment carefully because "every assignment of a volunteer

lawyer to an undeserving client deprives society of a volunteer lawyer available for a

deserving cause."10 Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989).

        In this case at this preliminary stage, the Court is unable to determine whether Plaintiff

meets the threshold requirement that at least some aspects of his claim are "likely to be of

substance." Hodge, 802 F.2d at 61. Plaintiff has not submitted any evidence supporting his

claims. Even if the Court were to assume, for purposes of this motion, that Plaintiff's position

seems likely to be of substance, the relevant factors weigh decidedly against granting

Plaintiff's motion at this time. For example: (1) the case does not present novel or complex

issues; (2) it appears to the Court as though, to date, Plaintiff has been able to effectively

litigate this action; and (3) if this case survives any dispositive motions filed by defendants, it

is highly probable that this Court will appoint trial counsel at the final pretrial conference.

        The Court is not aware of any special reason why appointment of counsel in this case

is warranted at this time and is mindful, as the Second Circuit has admonished that it must

be, of the scarcity of volunteer lawyers and the need to allocate that resource with the utmost

care. See Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989) (noting that

“[v]olunteer lawyer time is a precious commodity.”). As discussed supra, Plaintiff provided a

Complaint with facts sufficient to survive this Court's sua sponte review. Thus, Plaintiff's

motion for the appointment of counsel is denied without prejudice. After defendants have



        10
                  The court is authorized only to "request an attorney to represent any person unable to afford
counsel." 28 U.S.C. § 1915(e)(1); see Mallard v. United States District Court, 490 U.S. 296, 298 (1989). Section
1915(e) does not, however, permit a federal court to require an unwilling attorney to represent an indigent litigant
in a civil case. See Mallard, 490 U.S. at 298, 309.

                                                        14
       Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 15 of 17



responded to the allegations in the Complaint, and the parties have undertaken discovery,

Plaintiff may seek appointment of counsel and the Court may be better able to determine

whether such appointment is warranted.

VII.     CONCLUSION

         WHEREFORE, it is hereby

         ORDERED that Plaintiff's in forma pauperis application (Dkt. No. 2) is GRANTED;11

and it is further

         ORDERED that the Clerk provide the Superintendent of the facility, designated by

Plaintiff as his current location, with a copy of Plaintiff's inmate authorization form, and notify

the official that this action has been filed and that Plaintiff is required to pay the entire

statutory filing fee of $350.00 pursuant to 28 U.S.C. § 1915; and it is further

         ORDERED that the Clerk of the Court provide a copy of Plaintiff's inmate authorization

form to the Financial Deputy of the Clerk's Office; and it is further

         ORDERED that the Fourteenth Amendment due process claims are DISMISSED

without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) for

failure to state a claim upon which relief may be granted;12 and it is further




         11
                 Plaintiff should note that, although the Court has granted his application to proceed in forma
pauperis, he will still be required to pay fees that he may incur in this action, including copying and/or witness
fees.
         12
                Should Plaintiff seek to pursue one or more of the claims dismissed without prejudice by the
Court herein, he must file an amended complaint. Any amended complaint, which shall supersede and replace
the original complaint in its entirety, must allege claims of misconduct or wrongdoing against each named
defendant which Plaintiff has a legal right to pursue, and over which this Court may properly exercise jurisdiction.
Any amended complaint filed by Plaintiff must also comply with the pleading requirements of Rules 8 and 10 of
the Federal Rules of Civil Procedure.

                                                         15
    Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 16 of 17



       ORDERED that the Eighth Amendment excessive force claims against Bigalow, C.O.

Doe #1, C.O. Doe #2, and Sgt. Doe survive the Court's sua sponte review under 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A(b) and require a response; and it is further

       ORDERED the Clerk shall issue a summonses and forward them, along with copies of

the Complaint, to the United States Marshal for service upon the defendants. The Clerk shall

forward a copy of the summonses and Complaint to the Office of the Attorney General,

together with a copy of this Decision and Order; and it is further

       ORDERED that a response to the Complaint be filed by the defendants, or their

counsel, as provided for in the Federal Rules of Civil Procedure;

       ORDERED that Plaintiff shall take reasonable steps through discovery to ascertain the

identity of Doe defendants. Plaintiff's failure to timely serve those defendants will result

in dismissal of the claims asserted against them and termination of those defendants from

the action; and it is further

       ORDERED that all pleadings, motions and other documents relating to this action

must bear the case number assigned to this action and be filed with the Clerk of the United

States District Court, Northern District of New York, 7th Floor, Federal Building, 100 S.

Clinton St., Syracuse, New York 13261-7367. Plaintiff must comply with any requests by the

Clerk’s Office for any documents that are necessary to maintain this action. All parties must

comply with Local Rule 7.1 of the Northern District of New York in filing motions. Plaintiff is

also required to promptly notify the Clerk’s Office and all parties or their counsel, in

writing, of any change in his address; their failure to do so will result in the dismissal

of his action; and it is further



                                               16
   Case 9:18-cv-01161-GTS-TWD Document 5 Filed 10/26/18 Page 17 of 17



         ORDERED that Plaintiff's motion for counsel (Dkt. No. 4) is DENIED; and it is further

         ORDERED that the Clerk of the Court shall serve a copy of this Decision and Order on

Plaintiff in accordance with the Local Rules.

Dated:         October 26, 2018
               Syracuse, NY
                                           ________________________________
                                           Hon. Glenn T. Suddaby
                                           Chief U.S. District Judge




                                                17
